On behalf of the Government and the people of Belize, I extend our heartfelt condolences to the populations of our sister countries in the Caribbean for the destruction and loss of life and property caused by Hurricanes Irma and Maria. Belize stands united with other friendly countries of the world to assist and to render our full support to our sister countries and friends in the Caribbean Community (CARICOM). I also extend Belize’s warmest feelings of solidarity and sympathy to the people of Mexico, our immediate neighbours to the north, as they commence a difficult recovery process following the death and destruction caused by the two recent earthquakes.
As you observed in your opening statement (see A/72/PV.3), Mr. President, you have assumed the presidency of the General Assembly at a most challenging time for multilateralism. Be assured nonetheless that my Government and people have every confidence in your leadership, and I pledge to you our full and active support as you embark on the task of addressing the agenda of the seventy-second session of the Assembly, focusing on people and striving for peace and a decent life for all on a sustainable planet.
With regard to the Belizean experience, Belize celebrated its thirty-sixth year of independence on 21 September. In the 36 years since independence, we have matured into a unified nation, embracing all peoples in the fabric of our society and enjoying a peaceful existence. We have worked assiduously to uplift every Belizean, especially those who have been victims of anachronistic prejudices, and we have done so with an eye to ensuring that successive generations can benefit from the fruits of our labours and our natural resources. Our development has been modest in relative terms, but progressive and steady.
We have readily embraced the 2030 Agenda for Sustainable Development and launched our Growth and Sustainable Development Strategy for Belize 2016-2019, which incorporates the global Sustainable Development Goals (SDGs). Our nationally determined contributions under the Paris Agreement further complement the SDGs. We are already seeing the dividends of that early investment in policy and action. Belize has met several goals on road safety, marine protection and sustainable fisheries.
These early accomplishments are mere benchmarks. We know that for our sustainable development, we must go above and beyond such accomplishments, so my Government is setting even more ambitious targets. At the Ocean Conference, we announced our commitment to further strengthening the legislative and regulatory framework on fisheries, increasing our marine reserves from 3 per cent to 10 per cent of our territorial waters and implementing legislation to curb the use of plastics. Among our ambitious climate-action contributions, Belize is committed to zero-emissions growth in its forestry sector and aims to achieve 85 per cent renewables in electricity production by 2027.
In addition to our actions at the national level, we are also undertaking regional action by leveraging the strength of the Caribbean Community to optimize results for all our peoples by uniting our efforts aimed at fighting disease and security threats. Belize proudly hosted the launch of the CARICOM First Ladies and Spouses of Prime Ministers Network in support of the Implementation of SDG 5 and the Every Caribbean Woman, Every Caribbean Child initiative. Our leaders are also renewing and deepening efforts to tackle non-communicable diseases through targeted approaches aimed at promoting healthy lifestyles, starting with the youngest members of our communities.
For our region, security and climate change are equally fundamental threats to our survival. The region has risen to meet these challenges by adopting its own counter-terrorism strategy and pioneering innovative approaches to building resilience and facilitating its transition to low- and no-carbon economies across the region.
I will now address the challenges and opportunities of financing people-centred development. The cost of implementation is by no means negligible. At the national level, conservative estimates put the cost of implementation of our Growth and Sustainable Development Strategy at a quarter of Belize’s gross domestic product. Belize’s development finance strategy mirrors the Addis Ababa Agenda for Action. We are tapping into a mix of domestic and international resources through various channels, keeping in mind the inhospitable international policy environment. Domestically, my Government is strengthening its capacity to improve revenue collection.
lncentivizing business investment in Belize is also a critical action point for my Government. Like other vulnerable small island developing States (SIDS), Belize saw a sharp decline in foreign direct investment over the period from 2015 to 2016. As of 2016, foreign direct investment flows to SIDS represented only 0.2 per cent of overall global flows. To buck this downward trend, we have reformed the incentives for doing business in Belize to comport with the policy space permitted by our World Trade Organization obligations.
We have also reformed key institutions to ensure the integrity of our financial services industry. The
Government has strengthened the institutional capacity, legislative framework and supervisory mandate of its financial intelligence unit. The Caribbean Financial Action Task Force has determined that Belize is in compliance with international standards. The Organization for Economic Cooperation and Development’s Global Forum on Transparency and Exchange of Information for Tax Purposes, which at present sets international standards on tax cooperation, has listed Belize as a largely compliant tax jurisdiction, following Belize successful completion of the Global Forum peer review of its legislative, regulatory and administrative framework.
In 2013, Belize adopted the multilateral Convention on Mutual Administrative Assistance in Tax Matters, the purpose of which is to facilitate cooperation among jurisdictions with a view to combating tax avoidance and evasion internationally. Additionally, Belize is committed to the Automatic Exchange of Information standard and has entered into 31 bilateral Exchange of Information agreements.
Nevertheless, Belize’s reputation, financial industry and economy remain vulnerable as a result of unilateral declarations that have labelled our jurisdiction as uncooperative or non-compliant. Such unilateral declarations cause undue damage to Belize’s reputation and the integrity of its financial services industry. They also dissuade investors and undermine the significant legislative and administrative measures undertaken by our Government to ensure Belize’s compliance with international standards and legal obligations. But even worse, they undermine the very legitimacy of the institutions that promulgate the global standards by which we are all supposed to be measured.
In Belize’s view, the United Nations must enforce the necessary checks and balances that are part of the international financial architecture. We see a role for the United Nations in acting as a central multilateral forum where efforts are consolidated and coherence and international cooperation promoted on issues that support domestic resource mobilization. Because of its universal nature, the United Nations is in the best position to foster a more inclusive, transparent and consultative process for addressing such issues as international cooperation on tax matters and the broader question of financing for sustainable development.
Notwithstanding our best efforts, we cannot meet the costs of implementation with our domestic resources alone. We rely on our bilateral partners from the North and the South. We have also developed strong working relationships with multilateral development banks. But with our current status as a middle-income country, our access to grant and concessional financing is severely constrained. Belize is in the unenviable position of being a heavily indebted middle-income country. Our external public debt stands at 70 per cent of our gross domestic product, or $2.3 billion, and the domestic debt at 22 per cent of gross domestic product, or $750 million. The cost of interest for these debt obligations is $109 million for the current fiscal year alone. Without viable alternatives, my Government has to finance its development by contracting loans at market rates.
My Government has endeavoured to appeal to our private creditors to renegotiate the onerous bonds that threaten to upend the sustainability of our debt. However, the world of international private finance does not place a high priority on public policy, much less the public policy of a foreign Government. With the ongoing crises resulting from the withdrawal of correspondent banking services from relationships with our indigenous financial institutions, the entire Caribbean is experiencing this reality. To the likes of Bank of America or JPMorgan Chase it matters not that ending correspondent banking relations with a national bank or a central bank effectively excludes that nation from the global financial system, and, in response, the country where those banks are located offers nothing more than sympathy. That is a major concern, not just for the Caribbean but for all developing countries, given the universal pivot towards the private sector financing the development agenda.
It would behoove the United Nations to develop a participatory framework for the private sector in order to keep account of their commitments made and actions taken to advance global goals. The High-level Political Forum offers a useful platform for integrating such a framework. The United Nations should also develop appropriate capacities to track the alignment of private financial flows with the 2030 Agenda for Sustainable Development. It is also incumbent on the United Nations to accelerate progress in redefining development metrics to respond to the anomaly of heavily indebted middle-income countries, particularly those with unique challenges, such as small island developing States.
Belize welcomes the Secretary-General’s commitment to SIDS. I would like to take this opportunity to commend him and you, Mr. President, for holding a special session on Hurricane Irma. I wish to extend my own Government’s pledge of solidarity to the members of our Caribbean family that were devastated by that unprecedented storm and, more recently, by Hurricane Maria. Hurricanes Irma and Maria have exposed the acute humanitarian challenge and the equally acute development challenge that SIDS face. That challenge is, without question, a global one, as the Secretary- General has rightly stated. We look forward to engaging in action-oriented discussions in order to facilitate piloting such financing-for-sustainable-development initiatives across SIDS as debt swaps for climate action and the expansion of climate risk insurance, and to support adaptation measures at individual to national levels.
The United Nations can serve as a global incubator for genuine and durable multi-stakeholder partnerships that can foster innovation and entrepreneurship in SIDS. At the national level, we are ready to engage in discussions on how to ensure that the United Nations is fit for our country’s purposes on the ground as we aim to implement the ambitious 2030 Agenda and develop country-specific solutions for sustainable financing.
Belize fully agrees with the Secretary-General that the United Nations has a crucial role to play as a catalyst, an innovator, a convenor and a champion of what works. Since its inception, the United Nations has been orchestrating a rules-based framework for helping countries to cooperate and take collective action. As we embrace a new era of openness, transparency and accountability, United Nations operations must also reflect the openness, transparency and accountability of all who engage and benefit from international cooperation.
We depend on the United Nations to champion and protect the rule of law, ensure the universality of core agreements and develop new treaties in order to address gaps where they exist. That is why Belize looks to the United Nations as a firewall between democracy and tyranny, between social justice and oppression, and between the global good and self-interest. Its ultimate role is to protect the interests of humankind as a whole. In this spirit, we expect the United Nations to act, and we therefore insist that the overdue reforms of the peace and security architecture of the United Nations, especially the Security Council, be completed forthwith so that there can be no obstacle to action.
Belize has long supported the United Nations in fulfilling its role. We have supported its endeavours to forge new partnerships for development, advance global health policies, bring justice to victims of crimes against humanity, protect the most vulnerable and control the spread of weapons of mass destruction, including small arms and light weapons. We have been at the forefront of the global fight to protect and preserve our shared natural environment against environmental degradation and climate change and to ensure the sustainable use of the planet, especially of our oceans, which sustain life on earth. Through the Caribbean Community, we are also leading the charge to deliver reparations to the victims of slavery and their descendants.
For Belize, as a State Member of the United Nations, advocating for peaceful cooperation among States, the right to self-determination for all peoples and the promotion and protection of human rights is a non-derogable duty. We therefore cannot remain silent wherever injustice persists. We see injustice perpetrated against the people of Taiwan, who uphold the core purposes and principles of the United Nations, while, in contrast, the United Nations fails to uphold those purposes and principles with respect to them.
For more than half a century, the people of Cuba have been the victims of the injustice of an egregious and illegal unilateral embargo. We also see injustice continuing to cast a shadow over the peoples of Palestine, Syria, Yemen, Western Sahara and South Sudan, among others.
The situation in Venezuela is one that continues to challenge all of us in our region and hemisphere. Belize fully subscribes to the position of CARICOM, which underscores respect for international law and international principles and urges resolution through dialogue. To that end, CARICOM has offered its own good offices.
In our region, we continue to witness the suffering of our Haitian brothers and sisters. Belize cannot remain silent in the face of such intolerable injustice, nor should the rest of the world. We support United Nations efforts aimed at bringing justice to all who have been alienated, oppressed, victimized or silenced. When we fail to uphold our duty to the norms and values of the United Nations, humankind itself suffers. But when we defend those norms and values, there is no greater redemption. The Haitian people know this fact all too well, and, with good reason, they look hopefully towards the new United Nations approach to cholera in Haiti and the establishment of the United Nations Mission for Justice Support in Haiti.
Similarly, when Belize’s territorial integrity was at issue, Belize turned to the United Nations to defend the country’s sovereignty over its land, and, for as long as we have been a dutiful Member State, we have had peace. We want that peace to endure, so we have taken every possible step to bring Guatemala to the table of justice in order to resolve that country’s unfounded claim on our territory.
In 2008, Belize and Guatemala agreed to refer the Guatemalan claim to Belizean territory to the International Court of Justice, the Organization’s judicial arm, subject to the will of each of our peoples. Both Belize and Guatemala are poised to hold the requisite referendums to obtain our peoples’ consent. In the meantime, with the full support of the Organization of American States, we continue to take a constructive approach to our bilateral relations and to maintaining peace along the borders. Belize remains committed to working with Guatemala to finalize a cooperation mechanism for the Sarstoon River in order to minimize the potential for tensions or incidents along Belize’s southern border.
In conclusion, for the past 36 years, we Belizeans have lived in harmony with one another and with nature. Together with our leaders and with the support of other friendly nations, we have built a strong nation by the sweat of our brows. We have honoured our Constitution, which enshrines the principle of social, economic and environmental justice for all. We will persevere in our efforts to achieve our just objectives and look to the United Nations for its continued support. In turn, the United Nations and every Member State can rest assured that Belize will defend our community of nations and its purposes and principles. Our national motto is “Sub umbra floreo” — “In the shade I flourish”. In the shade of the United Nations, we shall all flourish.